IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

VICTOR W. DUVALL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2717

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 22, 2014.

An appeal from the Circuit Court for Jackson County.
William L. Wright, Judge.

Victor W. Duvall, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee (no appearance), for Appellee.




PER CURIAM.

       Upon consideration of appellant’s response to the Court’s order of June 18,

2014, the Court has determined that the appeal is untimely. Accordingly, the

appeal is dismissed.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.